Cook, J.,
delivered the opinion of the court.
The facts of this case are, in all essential particulars, identical with the facts in St. Louis & S. F. R. Co. v. Woodruff Mills, 62 So. 171. This case, as well as the case cited, is controlled' by the Carmack amendment to the Interstate Commerce Act, and the decisions of the Supreme Court of the United States construing same. Section 4851, Code 1906, does not apply to interstate shipments, and the trial court erred in holding the contrary.
It follows that the judgment of the circuit court will be reversed, and judgment will be entered here for appellant, defendant below.
Reversed.